Matter of Diaz v Goldberg (2016 NY Slip Op 08338)





Matter of Diaz v Goldberg


2016 NY Slip Op 08338


Decided on December 13, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 13, 2016

Tom, J.P., Friedman, Saxe, Feinman, Kahn, JJ.


2466 453/11 -5142

[*1]In re Gilberto Diaz Petitioner,
vHon. Arlene Goldberg, etc., Respondent. 
Cyrus R. Vance, Jr., etc Nonparty Respondent.


Gilberto Diaz, petitioner pro se.
Cyrus R. Vance, Jr., District Attorney, New York (Grace Vee of counsel), for Cyrus R. Vance, Jr., respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
DECEMBER 13, 2016
CLERK